Shepley, C. J.,
orally. — The statute, chap. 114, sect. 32, provides that, in order to create a lien by attachment of real estate, the attaching officer shall file with the register of deeds a certificate, expressing, (among other things,) “the sums sued for.” No lien could therefore be created for any claim beyond that specified in the officer’s certificate. But in this case, the judgment was taken and the land was set off not only for the claim so specified, but also for another demand. More land was, therefore, taken than was covered by the attachment lien. That excess was unlawfully taken from the demandant’s grantor. As there is no mode of separating that part from the residue of the land, the whole levy was void, as against the demandant’s grantor, whose conveyance to the demandant, therefore, passed the title, free from any incumbrance by the attachment.

Judgment for the demandant.